Citation Nr: 1340025	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1992.  He is also the recipient of a Combat Action Ribbon.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear for a Travel Board hearing in September 2011; however, he requested the hearing be rescheduled.  The RO rescheduled his hearing in January 2012, but the Veteran failed to report and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

As previously noted in the Board's May 2012 remand, in a July 1996 correspondence, the Veteran raised a claim seeking entitlement to a total disability evaluation, based on individual unemployability (TDIU), which remains open and pending because the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in a September 2007 statement, he raised a claim for increased disability evaluations for left knee and left shoulder conditions that also have not been addressed by the AOJ.  However, to date, the AOJ has still not adjudicated these claims.  Therefore, the Board does not have jurisdiction over these matters and must refer the claims to the AOJ for appropriate development and adjudication. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a low back disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease (DJD) of the low back has been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board is granting service connection for a low back disability, diagnosed as DJD of the lumbar spine, which represents a complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

The Veteran seeks service connection for a low back disability, which he claims began during his service in Kuwait. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The evidence of record confirms the Veteran has been diagnosed with DJD of the lumbar spine.  Therefore the determinative issue, and focus of the analysis to follow, is whether there is sufficient evidence of a relationship between the Veteran's respectively diagnosed disability and his military service. 

The Veteran's service treatment records are completely silent regarding any complaints of or treatment for a back disorder.  

Following service, his VA treatment records first note complaints pertaining to his low back in 2006.  These VA treatment records also indicate the Veteran's low back pain is chronic, and x-rays showed degenerative changes at the L5-S1 vertebra.  

In August 2012, the Board remanded this claim for a VA compensation examination to determine the nature and etiology of the Veteran's low back disability.  During the August 2012 VA examination, the VA examiner rendered an opinion concluding that the Veteran's DJD of the lumbar spine was less likely as not related to service because the Veteran's service treatment records were silent for any complaint or treatment pertaining to the low back.  Further, the examiner stated that the Veteran's first complaint of low back pain was in January 2006.  Thus, a significantly lengthy period of time between separation and onset of symptoms in addition to lack of complaints in service, make it less likely as not that the lumbar spine condition is due to or a result of time in service.  

The Board finds August 2012 VA examination opinion to be inadequate as to the determinative matter at hand.  The examiner impermissibly relied on the lack of in-service complaints or treatment when rendering an opinion as to whether the currently diagnosed DJD of the lumbar spine is related to the Veteran's military service and, specifically, his service in Kuwait, which is when the Veteran states his pain began.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the August 2012, the Board specifically found the Veteran's report as to the onset and functional impairment of his back disability to be competent and very credible.  Since the examiner did not consider the Veteran's competent and credible statements in providing this unfavorable opinion, the examination does not reflect adequate consideration of the competent and credible evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the findings of the August 2012 VA examination incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's claim.  The Board finds that the competent evidence of record confirms the Veteran has experienced recurrent back symptoms, such as pain, since his military service.  In fact, he is competent to report such symptoms as they are well within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as it is also supported by the medical evidence of record.  Specifically, he was diagnosed with DJD in 2006, which noted the Veteran suffered from chronic back pain.  Therefore, the Board finds his statements as to the onset of this back pain in Kuwait is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, service connection for DJD of the lumbar spine is warranted. 


ORDER

Service connection for DJD of the lumbar spine is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


